 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreencastle Manufacturing Co. and Michael W.Quinnette. Case 25-CA-8549January 16, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn July 13, 1977, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,l and conclusions of the Administrative LawJudge, to modify the remedy so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977),2 and to adopt hisrecommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Greencastle Manufacturing Company, India-napolis, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as modified herein:1. Insert the following as paragraph l(b):"(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.Respondent alleges that the Administrative Law Judge demonstrated alack of impartiality by the manner in which he involved himself in thequestioning of witnesses and that the end result was that the AdministrativeLaw Judge rather than the General Counsel became the prosecutor and theburden of proof was shifted from the General Counsel to Respondent. Wehave carefully examined the record in this proceeding and find no basis forRespondent's charge. An Administrative Law Judge has the right if not theduty to ensure that there is a sufliciently developed record to enable him tomake proper findings of fact and conclusions of law. In our judgment, theAdministrative Law Judge did nothing more than exercise his properfunction.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).3 In accordance with our usual practice in cases where an unlawfuldischarge has been found, we shall provide for a broad remedial Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any employee forengaging in concerted activity for the purpose ofmutual aid or protection under Section 7 of theNational Labor Relations Act, as amended.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights under Section 7 of the Act.WE WILL offer reemployment to Michael Quin-nette and pay him for losses he suffered as a resultof our having discharged him.GREENCASTLEMANUFACTURINGCOMPANYDECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard before me on April 4, 1977, in Indianapolis,Indiana, based upon a complaint which issued on February10, 1977, alleging that Respondent had discharged employ-ee Michael Quinnette because he filed a grievance inviolation of Section 8(aX3) and (1) of the National LaborRelations Act, as amended, and violated Section 8(aX)(1) bythreatening discharge for this reason. The complaint wasamended shortly before the hearing to allege that Respon-dent maintained and enforced a broad no-solicitation, no-distribution rule in violation of Section 8(aX)() of the Act.Respondent denied these allegations in its answer. Bothparties filed briefs.Upon the entire record, and from my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent maintains its principal office and place ofbusiness at Greencastle, Indiana, where it is engaged in themanufacture of body and chassis components for theautomobile industry and related products.' During the pastI In its answer, Respondent stated that it is a division of The Lobdell-Emery Mfg. Company, a Michigan corporation.234 NLRB No. 48272 GREENCASTLE MANUFACTURING CO.year, Respondent, in the course of its business operations,manufactured, sold, and distributed products at its Green-castle, Indiana, facility valued in excess of $50,000 whichwere shipped directly to States other than Indiana andpurchased and received goods valued in excess of $50,000from sources located outside Indiana. Accordingly, I find,as admitted by Respondent, that it is an employer engagedin commerce within the meaning of Section 2(5) and (7) ofthe Act.11. THE LABOR ORGANIZATIONLocal Union No. 1763, International Union, UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America (U.A.W.), herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The FactsEmployee Michael Quinnette worked as a press operatorfor Respondent from 1971 until September 13, 1976. Atthat time he was discharged for poor workmanship.Respondent's employees are represented by the Union andare covered by a collective-bargaining agreement. A griev-ance was filed on Quinnette's behalf and, on October 7,1976, in settlement of that grievance, Quinnette was rehiredas a general service or maintenance employee. As a rehirednew employee, Quinnette lost the seniority he had earnedas a press operator and was subject to a 30-working-dayprobationary period.On December 10, 1976, Quinnette learned that anotheremployee, Ron Cox, was suspended for 2 weeks for poorworkmanship. Since it appeared to Quinnette that this wasthe same offense for which he was discharged, he ap-proached Union President and Committeeman Ed Brunerabout the matter shortly before the 2:30 p.m. break.Quinnette told Bruner that he wanted to file a grievance toget his seniority back based on the Cox case. Bruner saidthat he was unaware of the suspension and that anothercommitteeman, Union Vice President Bob Baldwin, wasinvolved in that matter. At the 2:30 break, Quinnetteapproached both Bruner and Baldwin about filing agrievance. They told him that he had to have a committee-man file a grievance for him, but they suggested that hefirst talk the matter over with his supervisor, David Atwell.The applicable collective-bargaining agreement states asfollows:Sec. I. Should any differences arise between theCompany and any of its employees as to the meaning,application or violation of any of the provisions of this2 I find nothing in the collective-bargaining agreement of the partieswhich would prevent a probationary employee from filing a grievance,particularly over matters which occurred when he was not a probationaryemployee. There is a contractual provision that states that the Union agreesto assume no responsibility for a layoff or discharge until the employee hasattained seniority, i.e., has completed the probationary period of 30 days.However, this did not apply to the grievance Quinnette was attempting tofile concerning his earlier loss of seniority.Agreement, such differences shall be settled by thefollowing grievance procedure:(a) Any employee having a complaint may askthe foreman for his committeeman and shall gethim at once after first discussing his complaintwith the foreman.....At or about 2:40 p.m. on December 10, Quinnetteapproached Atwell and told him he wanted a committee-man in order to file a grievance. Atwell asked why andQuinnette mentioned the Cox suspension and his desire toget his seniority back. Quinnette was admittedly upset atthis time. Atwell testified that Quinnette stated he wanted"a fucking committeeman and I want him right now."According to Quinnette, Atwell told him to go back towork and he would get in touch with the committeeman.According to Atwell, he stated that he thought Quinnettewas still a probationary employee and he offered to checkon it.Five minutes later Atwell came to the cafeteria whereQuinnette was working and told him that he was aprobationary employee since he only had worked 25 daysinstead of 30 in his new job and that he could not file agrievance under the contract.2Atwell left and, according to Quinnette, 5 minutes laterAtwell again approached Quinnette. This time he toldQuinnette he would have to fire him. According toQuinnette, the reason given was poor workmanship and,when Quinnette asked for a specific reason, Atwell statedthat the bathrooms were dirty. According to Quinnette, thedischarge conversation took place in Personnel ManagerDavid Heavin's office and Atwell or Heavin also stated"we hired you back and what did you have to go and dothis to us for?"3Atwell testified that he checked on Quinnette's proba-tionary status-whether he had worked 30 days-in orderto see if he could be discharged as a probationaryemployee. He testified that he determined that Quinnetteonly had 25 working days in his latest job and decided tofire him. Atwell also testified that he had considereddischarging Quinnette previously but had not previouslydiscussed this possibility with Quinnette. If Quinnette hadstill been on probation, Atwell testified he would havegiven him a warning slip "for using abusive language to asupervisor.Quinnette's basic duties as a maintenance employeeincluded the cleaning of the restrooms, including themaintenance of an ample supply of toilet paper, papertowels, and soap and the cleaning of the lunchroom andthe aisle ways. He also cleaned other areas of the plant, ifrequested to do so, and emptied the trash barrels. Duringthe time Quinnette worked as a maintenance employee,about 15 to 20 construction employees worked regularly inand around the plant and used the restrooms as well as the3 Heavin testified that he did not recall such a statement being made.Atwell testified that, in Heavin's office, he told Quinnette that he was"unable to do the job" and that he was going "to have to let [him I go."Atwell was not directly responsive to my question as to whether he recalledasking Quinnette "why did you have to do this to us." His answer was "notas such, not verbatim, no. I can't testify to the fact-I did not say that."After further questioning, Atwell said he could not remember making thestatement and did not "believe" he did.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlunch area. This caused these areas to be in a greater stateof disarray than usual. The record also shows that a night-shift employee was detailed to clean the lunch area at nightand to sweep the floors, but that this was not done all thetime. Quinnette testified without contradiction that, whenhe became janitor, there were leaks in the bathroom andout-of-order signs which he put on the fixtures wereignored. This condition prevailed until the middle ofMarch 1977 and, as Union President Ed Bruner testifiedwithout contradiction, was not corrected until the Unionintervened.Atwell testified that he was displeased with Quinnette'swork and had spoken with him on several occasions,including once 3 days before December 10. Quinnetteadmitted he had been spoken to by Atwell but histestimony was uncontradicted that he was not warnedabout or disciplined for poor work. Atwell's objection toQuinnette's work at the hearing was that the bathroomswere dirty and not supplied and the floor was not sweptproperly.4After his discharge, Quinnette waited in the parking lotfor Bruner. He informed Bruner of his discharge and askedhim to check again with Heavin whether he had only 25days as a probationary employee. Bruner did so and thenadvised Quinnette that there was nothing he could do andsuggested he seek redress from the Labor Board.B. Discussion and AnalysisThe General Counsel alleges that Quinnette was dis-charged because he attempted to file a grievance, aprotected concerted activity, and thus Quinnette's dis-charge for this activity violated Section 8(a)(1) of the Act.The Respondent asserts that Quinnette was discharged forpoor work and, alternatively, that Quinnette's attempt tofile a grievance was not a protected concerted activity inthe circumstances of this case. I reject Respondent'scontentions and find that Respondent violated the Act bydischarging Quinnette for a prohibited reason.It is settled that punishment of an employee for attempt-ing to file a grievance is prohibited by Section 8(a)(1) of theAct Clara Barton Terrace Convalescent Center, a Division ofNational Health Enterprises-Delfern, Inc., 225 NLRB 102a(1976). Complaints of this nature are concerted becausethey involve the implementation and enforcement of alabor agreement which is an "extension of the concertedactivity giving rise to that agreement" which Section 7 ofthe Act guarantees. Bunney Bros. Construction Company,139 NLRB 1516, 1519 (1962). This is so even though thecomplaint may be unmeritorious and is asserted by aprobationary employee. See Interboro Contractors, Inc., 157NLRB 1295, 1298 (1966), enfd. 388 F.2d 495 (C.A. 2,1967); ARO, Inc., 227 NLRB 243 (1976).I find that Quinnette was discharged because he toldAtwell that he wanted to see a committeeman in order to4 Atwell's testimony on the whole is not substantially different from thatof Quinnette. However, Atwell did testify that he fired Quinnette for poorwork. I reject this conclusionary testimony for reasons hereafter stated and,to the extent Atwell's testimony differs from that of Quinnette, particularlyas it describes Quinnette's work deficiencies, I discredit it. I found Atwellevasive in his testimony. I have already discussed his response to myquestions concerning the statement made to Quinnette in the dischargeinterview. In addition, Atwell testified that he told Quinnette that he wouldfile a grievance. The purpose of the grievance was toretrieve his seniority which he had lost when he wasdischarged and was thereafter reinstated to another job.Quinnette sought to equate his case with that of anemployee who had recently been suspended for 2 weeksand had not lost his seniority in circumstances whichQuinnette thought were similar to those which led to hisdischarge. Under the applicable bargaining agreement, thefirst step in the grievance procedure contemplated that anemployee discuss his complaint with his foreman and thenask for "his committeeman." This is what Quinnette did,after checking with union representatives on the proprietyof this approach. It is clear from the evidence thatQuinnette made his intentions clear and that Atwellunderstood Quinnette's request as the initiation of acontract grievance: Atwell checked Quinnette's senioritystatus which he believed was a necessary predicate for thefiling of a grievance.Quinnette was fired within an hour after he notifiedAtwell of his intention to file a grievance-a strongindication that this was the moving cause for the discharge.Moreover, in the discharge interview, Quinnette was toldby either Atwell or Heavin, "We hired you back and whydid you have to go and do this to us for?" The statement isonly explainable by reference to Quinnette's stronglyexpressed desire to file a grievance to challenge his loss ofseniority in light of an apparently different result in thecase of another employee. Nothing else of consequencetook place on December 10, the day of the discharge,which would explain the statement.I reject Atwell's conclusionary denial that he firedQuinnette because he requested a committeeman andsought to file a grievance. Had the discharge or thestatement referred to above dealt with Quinnette's poor jobperformance-the reason offered by Respondent for hisdischarge-it is likely there would have been a warning ordiscipline short of discharge. And the discharge would nothave come so precipitously. Respondent's officials testifiedthat Quinnette's poor work performance had been appar-ent to them for some time-almost since he began workingas a maintenance employee-and Atwell talked to himabout his performance on several occasions. Thus, evenassuming, as Respondent contends, that Atwell was contin-uously evaluating Quinnette as a probationary employee,no reason appears in the record why Atwell chose this dayand time to discharge Quinnette. There apparently had notbeen any specific criticism of or fault with Quinnette'swork on December 10 and he had 5 days left as aprobationary employee. The significant thing that didhappen on that day and shortly before the discharge,however, was Quinnette's expressed intent to file a griev-ance. That this was the significant factor in the discharge isshown by Atwell's own testimony. First of all, he toldQuinnette he was going to check on his seniority incheck on his seniority in response to Quinnette's inquiry about his filing agrievance; this would tend to indicate that this prompted his check to findout whether Quinnette was still a probationary employee. Yet Atwellinsisted that he checked on Quinette's seniority to see if he could fireQuinnette as a probationary employee. For these reasons and, consideringthe demeanor of both witnesses, I find that Atwell was less candid andreliable than Quinnette and I credit Quinnette.274 GREENCASTLE MANUFACTURING CO.response to Quinnette's request to file a grievance. Thus,the decision to check on his seniority was prompted not byan independent evaluation of Quinnette's work, but byQuinnette's grievance request and Atwell's apparent beliefthat no grievance could be filed by a probationaryemployee. This is buttressed by Atwell's testimony that,had he discovered Quinnette was not on probation, hewould not have discharged him but would have cited himfor using "abusive language" to a supervisor. This "abusivelanguage" was related to Quinnette's grievance requestand, even under Atwell's version, consisted of a singleprofane modifier to his request for a committeeman.5In arguing that Quinnette's activity was not protected,Respondent, in reliance on Snap-On Tools Corporation, 207NLRB 238 (1973), asserts that Quinnette had no right tofile a grievance over the discipline of another employee.Respondent states that there are two reasons why he hadno right to file a grievance: (I) it would have beenuntimely, coming more than 48 hours after his own originaldischarge in September 1976; and (2) the settlement of hisoriginal grievance was resjudicata. I do not find either thecase or Respondent's argument persuasive.First of all, whether or not the ultimate grievance filed ismeritorious is not relevant under Board law. This is truewhether the alleged lack of merit is procedural or substan-tive. Quinnette sought the aide of a committeeman throughAtwell as he had been directed by his union representativesand as the contract provided. Discussions with manage-ment through the committeeman or the formal grievanceprocedure may well have resolved Quinnette's complaintthat he was treated less favorably than another employee.It is not the Board's function, in enforcing rights under theAct, to determine whether or not a grievance or acomplaint may be successfully resolved under a particularlabor agreement. Rather, the Board is charged withprotecting an employee's right to utilize the collective-bargaining agreement in resolving problems and it prohib-its punishment of an employee for exercising this right.Snap-On Tools does not support Respondent's positionbecause it is distinguishable on its facts. In that case, anemployee was discharged for protesting a job assignment;he did not attempt to file a grievance or utilize thegrievance provisions of a labor agreement. Under theapplicable contract, however, the job assignment wasgoverned by seniority and the employee was a probation-ary employee. As the Board stated, the contract "specifical-ly provided that probationary employees have no senioritystatus and, thus (the employee's] complaint concerned aseniority right which did not exist under the contract. Hewas, therefore, not attempting to implement or enforce anyterms of the contract, and his complaint was ...purelypersonal and not a concerted activity." 207 NLRB at 239.' The record does not reveal in any other detail how Quinnette's requestto Atwell was "abusive," as Respondent contends. Such language does notconstitute flagrant misconduct or insubordination and is hardly sufficient toremove Quinnette's conduct from the protection of the Act. See CrownCentral Petroleum Corporation v. N.I^R B., 430 F.2d 724. 731 (C.A. 5, 1970):Dreis & Krump Manufacturing Compan,, Inc. v. N. L R. B. 544 F.2d 320, 328-329 (C.A. 7, 1976)6 This case differs from Snap-On 7ools in two other respects: first,Quinnette discussed his complaint with a union representative beforebnnging it to the employer's attention; and, secondly, Quinnette's activity-the implementation of the grievance procedure is clearly a significantThe Board viewed as significant the fact that the employeemade no reference to any purported right from thecollective-bargaining agreement. 207 NLRB at 238-239.That this may have been a pivotal factor is illustrated bythe Board's subsequent decision in A RO, Inc., supra,wherein the Board found that a complaint by an employeewho "had no seniority status or rights under the contract"and relied on rights "specifically abrogated by the con-tract" constituted protected activity because her "relianceon its provisions brings her actions within the realm ofprotected concerted activity." (227 NLRB at 243-244.)Here, as in ARO and unlike in Snap-On Tools, theemployee clearly relied-whether properly or not-on theprovisions of the applicable agreement. Indeed, the em-ployee was specifically attempting to file a grievance underthe agreement which makes this case even stronger thanARO. Quinnette's request for a committeeman was made,after consulting responsible union representatives, pursu-ant to article IV of the contract, and Atwell knew that therequest was being made as a prelude to a grievance underthe contract.8In short, Respondent discharged Quinnette for engagingin activity-attempting to file a grievance under anapplicable labor agreement-which has been recognized asa concerted protected activity and not a purely personalactivity. Accordingly, I find that by such conduct Respon-dent violated Section 8(aX)() of the Act.7C. The No-Solicitation, No-Distribution RuleThe complaint also alleges that the following no-solicita-tion, no-distribution rule in effect since June 3, 1976, atRespondent's facility was unduly broad and thus violativeof Section 8(aX 1) of the Act:20. Unauthorized soliciting or collecting contribu-tions for any purpose whatsoever on Company prem-ises Unauthorized distribution of literature, written orprinted matter of any description on Company prem-ises.Failure to comply with any of the above rules willresult in discussion with department supervision, whichmay lead to discharge.Respondent admitted the existence of the rule butasserted in its answer that, on March 18, 1977, Respondentamended its rule and notified all employees of theamendment. As amended the rule prohibits:group concern. These factors were not present in Snap-On Tools (207 NLRBat 239, fn. 4), and thus the Board distinguished C A I Air Conditioning, Inc.,193 NLRB 911 (1971). a seemingly similar case, which also supports theresult reached in the instant case.7 Since Respondent appears to have an amicable relationship with theUnion, because there is no evidence of union animus, and because theremedy would not be matenally different. I find it unnecessary to determinewhether the discharge also violated Sec. 8(aX3).I also find that there is no evidence of an unlawful threat of discharge forengaging in protected activities independent from the discharge itself. Itherefore shall dismiss this specific allegation in the complaint.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARD20. Unauthorized soliciting or collecting contribu-tions for any purpose whatsoever during working time.Unauthorized distribution of literature, written orprinted matter of any description in working areas orduring working time.No further evidence was submitted on this issue by eitherparty. However, the General Counsel conceded that the oldrule was not enforced and that the new rule is "acceptable"to the General Counsel.Although the original rule 20, which was unenforced, wasan overly broad rule under applicable Board law, I do notbelieve it would serve the purposes of the Act to issue acease-and-desist order to remedy what I consider a techni-cal violation which was effectively remedied. Respondenthas modified the rule to comport with Board law. The newrule is admittedly acceptable to the General Counsel. Torequire a cease-and-desist order and a notice posting onthis issue would ignore the commendable efforts of Re-spondent to voluntarily comply with existing law andmight cause tension and possible industrial strife at theplant over an issue which is presently moot. In thesecircumstances, a remedial order is not necessary. SeeMallory Battery Company, 176 NLRB 777, 779 (1969); cf.Utrad Corp. v. N.L.R.B., 454 F.2d 520, 523-524 (C.A. 7,1971). Accordingly, I shall recommend that this aspect ofthe complaint be dismissed.CONCLUSIONS OF LAW1. By discharging employee Michael Quinnette becausehe engaged in concerted protected activities, Respondentinterfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act andthereby has engaged in an unfair labor practice within themeaning of Section 8(a)(1) of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.3. Respondent has not violated the Act in any othermanner which warrants a remedial order.THE REMEDYI shall recommend that Respondent cease and desistfrom discharging or discriminating against employees forengaging in concerted activity and that it offer reinstate-ment to the employee found herein to have been unlawfullydischarged, with backpay, computed as provided in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER8The Respondent, Greencastle Manufacturing Company,Indianapolis, Indiana, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discharging employees or discriminating in regard totheir hire, tenure of employment, or any term or conditionof employment, because they have engaged in concertedactivities for the purpose of mutual aid or protection.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Michael Quinnette immediate and full rein-statement to his former job or, if that job no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered, in themanner set forth in the section hereof entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its Greencastle facility copies of the attachednotice marked "Appendix."9Copies of said notice, on formsprovided by the Regional Director for Region 25, afterbeing duly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint is dismissedinsofar as it alleges unfair labor labor practices not foundor remedied herein.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."276